FILED
                           NOT FOR PUBLICATION
                                                                               FEB 8 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAFAEL ARROYO, Jr.,                              No.   20-56151

              Plaintiff-Appellant,               D.C. No. 2:19-cv-10641-DFM

 v.
                                                 MEMORANDUM*
BASELINE ENTERPRISE LLC, a
California Limited Liability Company;
CAR CARE WEST, INC., a California
Corporation,

              Defendants-Appellees.



RAFAEL ARROYO, Jr.,                              No.   21-55102

              Plaintiff-Appellee,                D.C. No. 2:19-cv-10641-DFM

 v.

BASELINE ENTERPRISE LLC, a
California Limited Liability Company;
CAR CARE WEST, INC., a California
Corporation,

              Defendants-Appellants.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                       for the Central District of California
                Douglas F. McCormick, Magistrate Judge, Presiding

                      Argued and Submitted December 9, 2021
                               Pasadena, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and LIBURDI,**
        District Judge.

      Rafael Arroyo (Arroyo) is a paraplegic who uses a wheelchair for mobility.

In August of 2019, Arroyo went to a gas station owned and operated by

Defendants. Arroyo experienced a sales counter that he asserted was not in

compliance with Title III of the Americans with Disabilities Act (ADA). Arroyo

filed this action, alleging that he was denied full and equal access in violation of

the ADA and California’s Unruh Civil Rights Act (Unruh Act). Arroyo

specifically alleged that the lower counter that was provided for customers in

wheelchairs was not in compliance with the ADA standards because it was too

cluttered with merchandise.

      The district court ultimately dismissed Arroyo’s ADA request for

prospective relief as moot because the gas station replaced the counter with one

that complied with Section 904 of the 2010 ADA Accessibility Guidelines



      **
              The Honorable Michael T. Liburdi, United States District Judge for
the District of Arizona, sitting by designation.
                                           2
(ADAAG). However, the district court also ruled on the merits that the ADA

guidelines contain no requirement mandating a certain amount of clear counter

space.

         We have jurisdiction under 42 U.S.C. § 1291, and we review a grant of

summary judgment de novo. See Howard v. HMK Holdings, LLC, 988 F.3d 1185,

1189 (9th Cir. 2021). In doing so, we must determine whether a genuine issue of

material fact exists after viewing the evidence in the light most favorable to the

nonmoving party. See id. We review the denial of attorneys’ fees for an abuse of

discretion. See Avery v. First Res. Mgmt. Corp., 568 F.3d 1018, 1021 (9th Cir.

2009), as amended.

         “Any violation of the ADA necessarily constitutes a violation of the Unruh

Act.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007) (citation

omitted).

         Title III of the ADA prohibits discrimination in public accommodations

against individuals with disabilities. See 42 U.S.C. § 12182(a). To prevail on a

claim under Title III of the ADA, a plaintiff must demonstrate (1) disability under

the ADA; (2) “the defendant is a private entity that owns, leases, or operates a

place of public accommodation”; and (3) he was denied access to the public




                                           3
accommodations by the defendant because of his disability. Molski, 481 F.3d at

730. Here, only the last element is in dispute.

       Section 904.4.1 of the ADAAG sets forth standards for the height and

length of transaction counters. 36 C.F.R., Pt. 1191, App. D, § 904.4.1. As the

district court noted, those standards do not contain a requirement for a minimum

amount of clear space. See id. Consequently, Arroyo failed to raise a material

issue of fact that Defendants violated the ADA.

      Because there was no material issue of fact raised regarding the existence of

an ADA violation, Arroyo had no viable damages claim under the Unruh Act. See

Munson v. Del Taco, Inc., 46 Cal. 4th 661, 670 (2009) (requiring proof of an ADA

access violation to “obtain statutory damages” under the Unruh Act). In addition,

no injunctive relief is available under the ADA or the Unruh Act, because the

counter was replaced. See Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th

Cir. 2011) (“Because a private plaintiff can sue only for injunctive relief . . . under

the ADA, a defendant’s voluntary removal of alleged barriers prior to trial can

have the effect of mooting a plaintiff’s ADA claim.”) (citation omitted).

      We agree with the district court that Arroyo’s claims are not frivolous.

Thus, Defendants are not entitled to attorneys’ fees. See Jensen v. City of San Jose,

806 F.2d 899, 901 (9th Cir. 1986).

                                           4
AFFIRMED.




            5